DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 7-8, 10-11, 14, 18-19 and 21-24 are allowed.

The following are details of the closest prior arts of record found:
Shi et al. (US Patent Publication 2019/0159088) discloses a system wherein a source base station sends a handover required message to a source core network device, where the handover required message includes identification information of a target core network device and discloses the source base station may be connected to at least one core network including a source core network and the target base station may be connected to at least two core networks including the source core network and a target core network may be different from the source core network or the target core network may be the same as the source core network and discloses the source core network device finds the target core network device based on the received identification information of the target core network device and sends a relocation request message to the target core network device and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance and discloses the source MME finds the target core network device based on the handover required message and discloses the source MME detects from the handover required message, a core network relocation request sent by the LTE eNB and may find the target NG core based on the identification information of the target core network device in the handover required message and prepare to send a forward relocation request message to the NG core.
Velev et al. (US Patent Publication 2019/0159074) discloses a system wherein an AMF may determine the target RAT and target CN which would support the requested service and the AMF indicates this information to the RAN node and discloses the target CN is indicated to the RAN node and discloses as the AMF usually does not know the exact coverage conditions of the potential target RAT, the AMF may create a list of target RATs / CNs based on preference or order of selection and this kind of preference list would steer the RAN node such as a gNB to make decision about the target RAT based on the coverage condition at the UE location and depending on the radio measurements reported by the UE to the source RAN node and discloses the RAN node sends N2 request Ack message to the AMF and if the RAN node has decided to perform IDLE mode mobility, the RAN node includes corresponding information to the AMF indicating that the UE has been redirected to a particular RAT and if the RAN node has decided to perform CONNECTED mode mobility, the RAN node performs actions according to handover based procedures and discloses if the RAN node has performed CONNECTED mode mobility such as a handover procedure, then the AMF continues with the handover procedure.
Liu (US Patent Publication 2020/0280893) discloses a system wherein during the handover of the terminal device from the source cell to the target cell, the access network device sends the request message for requesting the core network type of the target cell to the core network device so that the core network device can determine the core network type of the target cell thus guaranteeing smooth running of the cell handover and improving user experiences and discloses the core network device may determine the core network type of the target cell by referring to the preferred core network type reported by the terminal device and discloses the core network device may be a 5G core network device such as an access and mobility management function AMF or an evolved packet core EPC device such as a mobility management entity MME. 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-3, 7-8, 10-11, 14, 18-19 and 21-24 are found to be allowable because the closest prior art found of Shi et al. (US Patent Publication 2019/0159088) and Velev et al. (US Patent Publication 2019/0159074) and Liu (US Patent Publication 2020/0280893) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “in a case where the first handover request does not carry information for indicating the core network of the target network, determining, by the mobility management function, a core network accessed by the UE through the target base station after the handover is a core network indicated by the handover preference type” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 18 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receiving, by the source base station, a second handover request sent by the mobility management function, wherein the second handover request is a request sent in a case where the mobility management function fails to determine, according to the first handover request, the core network of the target network accessed by the UE through the target base station after the handover; and sending, by the source base station to the mobility management function, response information sent in response to the second handover request, wherein the response information is used for indicating the core network of the target network” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 10 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645